Back To Form 10-K
[form10-k.htm]                                                                                                                                                                                                                                                                      Exhibit
10.44        
                                                                                                                                                                                                                                                                                                                                          


UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
 
 
EASTWOOD ENTERPRISES, LLC
Individually and on Behalf of All Others
Similarly Situated,
 
Plaintiffs,
vs.
 
TODD S. FARHA, PAUL L. BEHRENS,
THADDEUS BEREDAY, and
WELLCARE HEALTH PLANS, INC.
 
Defendants.
:
:
:
:
:
:
:
:
:
:
:
:
:
:
 
Case No.: 8:07-cv-1940-VMC-EAJ
 



 
STIPULATION AND AGREEMENT OF SETTLEMENT

 
This Stipulation and Agreement of Settlement (the “Stipulation”) is entered into
between and among lead plaintiffs, the New Mexico State Investment Council, the
Public Employees Retirement  Association of New Mexico,
 
the Teachers’ Retirement System of Louisiana, the Policeman’s Annuity and
Benefit Fund of Chicago, and the Public School Teachers’ Pension and Retirement
Fund of Chicago (collectively, “Lead Plaintiffs” or the “Public  Pension
 
Funds”), which are the Lead Plaintiffs in the above-captioned consolidated class
action (the “Action”), on behalf of themselves and the other members of the
Class (as hereinafter defined) and defendant WellCare Health Plans, Inc.
 
(“WellCare”) (together with Lead Plaintiffs, the “Parties”), by and through
their undersigned respective counsel and subject to approval of the United
States District Court for the Middle District of Florida pursuant to Rule 23(e)
of
 
the Federal Rules of Civil Procedure.  The Settlement is intended to settle all
Settled Claims against all Released Parties (as those terms are defined below)
on the terms set forth below.
.

 

--------------------------------------------------------------------------------

 


WHEREAS:
 
A.           All terms with initial capitalization not otherwise defined herein
shall have the meanings ascribed to them in Paragraph 1 herein;
 
B.           Beginning on October 26, 2007, class action complaints were filed
in the United States District Court for the Middle District of Florida, alleging
violations of Federal securities laws against WellCare and certain
 
Individual Defendants;
 
C.           On March 11, 2008, the Court appointed the Public Pension Funds as
Lead Plaintiffs for the Action and approved their selection of Bernstein
Litowitz Berger & Grossmann LLP and Labaton Sucharow LLP as Lead
 
Counsel for the Class;
 
D.           On October 31, 2008, Lead Plaintiffs filed their Consolidated Class
Action Complaint for Violations of Federal Securities Laws asserting claims
under Sections 10(b), 20(a), and 20A of the Securities Exchange Act of
 
1934 and Rule 10b-5 promulgated thereunder on behalf of all persons or entities
who purchased WellCare common stock between February 14, 2005, and October 25,
2007, inclusive (the “Complaint”).
 
E.           On January 23, 2009, defendants WellCare, Todd S. Farha (“Farha”)
and Paul L. Behrens (“Behrens”) filed a joint motion to dismiss and defendant
Thaddeus Bereday (“Bereday”) filed a separate motion to dismiss,
 
which motions Lead Plaintiffs opposed on March 13, 2009;
 
F.           On September 28, 2009, the Court issued an Order denying
Defendants’ motions to dismiss;
 
G.           On November 30, 2009, Defendants filed their Answers to the
Complaint;


 
2

--------------------------------------------------------------------------------

 


H.          On December 3, 2009, the Court issued a Case Management And
Scheduling Order, including an October 20, 2010 deadline for completion of fact
discovery and a February 2011 trial date;
 
 I.           In December 2009, Lead Plaintiffs and Defendants began
discovery.  Lead Plaintiffs served document requests and interrogatories on
Defendants, and issued 20 subpoenas to nonparties.  Lead Plaintiffs received
 
well in excess of 4 million documents and nearly 3 Terabytes of data in response
to these subpoenas and requests for documents.  Defendants also served requests
for documents on Lead Plaintiffs, and Lead Plaintiffs produced
 
approximately 3,000 pages of documents in response to these requests.  In
addition, Lead Plaintiffs took and participated in numerous depositions in
Massachusetts and Florida;
 
 J.           On April 30, 2010, Lead Plaintiffs filed a motion for class
certification under Rule 23 of the Federal Rules of Civil Procedure.  The
Defendants did not oppose the motion and on June 23, 2010, the Parties entered
into
 
and filed a proposed Stipulated Order certifying a class of all persons and
entities who purchased or otherwise acquired the common stock of WellCare
between February 14, 2005, and 10:59 a.m. Eastern Standard Time on October 24,
 
2007, when trading of WellCare’s common stock on the New York Stock Exchange was
halted;
 
K.           On July 19, 2010, the Court granted the United States’ application
for a 150-day stay of the Action in light of the federal criminal investigation
of events and circumstances which are purportedly related to certain
 
factual allegations in the Action;
 
L.           On May 20, 2009, October 20, 2009, and July 14, 2010, Lead
Plaintiffs and certain of the Defendants, through their counsel, participated in
mediation sessions before the Hon. Layn R. Phillips (Ret.).  Although no
 
settlement was reached at the conclusion of those sessions, after additional
discussions, and with the continued assistance of Judge Phillips, on


 
3

--------------------------------------------------------------------------------

 


August 6, 2010, Lead Plaintiffs and WellCare reached an agreement in principle
to settle this Action on the terms set forth herein;
 
M.           The Settlement has been approved by WellCare’s Board of Directors
and by Lead Plaintiffs;
 
N.           WellCare denies any wrongdoing whatsoever and this Stipulation
shall in no event be construed or deemed to be evidence of or an admission or
concession on the part of any Defendant with respect to any claim or
 
of any fault or liability or wrongdoing or damage whatsoever, or any infirmity
in the defenses that the Defendants have asserted.  Lead Plaintiffs and WellCare
recognize, however, that the litigation has been filed by Lead  Plaintiffs
 
and defended by Defendants in good faith and in compliance with Federal Rule of
Civil Procedure 11, that the litigation is being voluntarily settled after
receiving advice of counsel, and that the terms of the  Settlement are fair,
 
adequate and reasonable.  This Stipulation shall not be construed or deemed to
be a concession by any plaintiff of any infirmity in the claims asserted in the
Action;

 
O.           Lead Counsel has conducted an extensive investigation and thorough
discovery relating to the claims and the underlying events and transactions
alleged in the Complaint.  Lead Counsel have analyzed the
 
evidence adduced through discovery and have researched the applicable law with
respect to the claims of Lead Plaintiffs and the other members of the Class (as
defined herein) against the Defendants and the potential defenses
 
thereto;
 
P.           Based upon their investigation and discovery as set forth above,
Lead Plaintiffs and Lead Counsel have concluded that the terms and conditions of
this Stipulation are fair, reasonable and adequate to Lead Plaintiffs
 
and the other members of the Class, and in their best interests, and have agreed
to settle the claims raised in the Action pursuant to the terms and


 
4

--------------------------------------------------------------------------------

 


provisions of this Stipulation, after considering:  (1) the monetary and other
benefits that the Class will receive from settlement of the Action; (2) the
attendant risks of litigation; and (3) the desirability of permitting the
 
Settlement to be consummated as provided by the terms of this Stipulation.
 
NOW THEREFORE, without any admission or concession on the part of Lead
Plaintiffs of any lack of merit of the Action whatsoever, and without any
admission or concession of any liability or wrongdoing or lack of merit
 
in the defenses whatsoever by Defendants, it is hereby STIPULATED AND AGREED, by
and among the Parties, through their respective attorneys, subject to approval
of the Court pursuant to Rule 23(e) of the Federal Rules of Civil
 
Procedure, in consideration of the benefits flowing to Lead Plaintiffs and the
Class and Defendants and the Released Parties from the Settlement, that all
Settled Claims (as defined below) as against the Released Parties (as defined
 
below) and all WellCare’s Claims (as defined below), shall be compromised,
settled, released and dismissed with prejudice, upon and subject to the
following terms and conditions:
 
 
DEFINITIONS
 
1.             As used in this Stipulation, the following terms shall have the
following meanings:
 
(a)           “Authorized Claimant” means a Class Member who submits a timely
and valid Proof of Claim Form to the Claims Administrator, in accordance with
the requirements established by the Court, that is
 
approved for payment from the Net Settlement Fund.
 
(b)           “BoNY” means The Bank of New York Mellon Trust Company, N.A., a
national banking association, with offices located at 101 Barclay Street, New
York, New York, 10286 and any affiliated entities,
 
including but not limited to Mellon Investor Services, LLC.


 
5

--------------------------------------------------------------------------------

 


(c)           “Bond Escrow Agent” means BoNY, who shall be responsible for
safeguarding the WellCare Bonds upon initial issuance and for subsequently:  (i)
transferring the WellCare Bonds (or any sold portion
 
thereof) to Bond Buyers through The Depository Trust Company (“DTC”) and/or (ii)
posting to the DRS the allocable share of the WellCare Bonds (or any unsold
portion thereof) to the accounts of the Authorized Claimants in the
 
amounts as directed by the Claims Administrator and approved by the Court in the
Class Distribution Order, acting as agent for the Class and the Authorized
Claimants, as provided in the Bond Escrow Agreement.
 
(d)           “Bond Escrow Agreement” means that certain agreement to be entered
between Lead Counsel, on behalf of the Class, and BoNY, as Bond Escrow Agent,
setting forth the terms under which BoNY shall
 
serve as the Bond Escrow Agent.
 
(e)           “Brokerage Firms” means any domestic firm engaged in the business
of effecting transactions in securities for the account of others and (1) as of
December 31, 2009, reported on its audited balance sheet in
 
excess of $1 billion of shareholders’ equity and (2) engaged in the trading of
bonds in lot sizes of $1 million or more.  Brokerage Firms shall include, but
are not limited to, those entities (and any of their affiliated entities who are
 
engaged in the business of effecting transactions in bonds for the account of
others) identified on Exhibit E attached hereto.
 
(f)           “Claim” means a completed and signed Proof of Claim Form submitted
to the Claims Administrator in accordance with the instructions on the Proof of
Claim Form.
 
(g)           “Claim Form” or “Proof of Claim Form” means the form,
substantially in the form attached hereto as Exhibit 2 to Exhibit A, that a
Class Member must complete should


 
6

--------------------------------------------------------------------------------

 


that Class Member seek to share in a distribution of the Net Settlement Fund,
subject to a Plan of Allocation approved by the Court.
 
(h)          “Claimant” means a person or entity that submits a Claim Form to
the Claims Administrator seeking to share in the proceeds of the Net Settlement
Fund.
 
(i)           “Claims Administrator” means the firm retained by Lead Plaintiffs
and Lead Counsel subject to approval of the Court which shall administer the
Settlement.
 
(j)           “Class” means all persons and entities who purchased or otherwise
acquired the common stock of WellCare during the Class Period and were damaged
thereby.  Excluded from the Class are:  (1) all persons
 
or entities who purchased or otherwise acquired WellCare’s common stock during
the Class Period and sold or otherwise disposed of such WellCare common stock
during the Class Period, to the extent of those shares; (2)
 
Defendants Farha, Behrens and Bereday and members of their immediate families;
(3) any entity in which Defendants WellCare, Farha, Behrens or Bereday had a
controlling interest during the Class Period; (4) officers and directors of
 
WellCare during the Class Period; and (5) the legal representatives, heirs,
successors, or assigns of any of the excluded persons or entities who assert any
interest in WellCare common stock through or on behalf of any of the
 
excluded persons or entities.  Also excluded from the Class are any persons or
entities who exclude themselves by filing a request for exclusion in accordance
with the requirements set forth in the Notice.
 
(k)           “Class Distribution Order” means an order entered by the Court
authorizing and directing that the Net Settlement Fund be distributed, in whole
or in part, to Authorized Claimants.


 
7

--------------------------------------------------------------------------------

 


(l)            “Class Member” means a person or entity that is a member of the
Class and does not exclude himself, herself or itself by timely filing a valid
request for exclusion in accordance with the requirements set forth in the
Notice.
(m)           “Class Period” means the period between February 14, 2005, and
10:59 a.m. Eastern Standard Time on October 24, 2007, when trading of WellCare’s
common stock on the New York Stock Exchange was halted.
(n)           “Court” means the United States District Court for the Middle
District of Florida, Tampa Division.
 
(o)           “Defendants” means WellCare and the Individual Defendants.
 
(p)           “Derivative Actions” means the action entitled Rosky v. Farha et.
al., civil action number 07-cv-1952, pending in the United States District Court
for the Middle District of Florida (the “Federal Derivative
 
Action”) and the consolidated actions entitled Intermountain Ironworkers Trust
Fund v. Farha, et al. and Myra Kahn Trust v. Farha, et al., case numbers
07-015349 and 07-015846, pending in the Circuit Court of the Thirteenth
 
Judicial Circuit in and for Hillsborough County, Florida, Business Litigation
Division (the “State Derivative Actions”), singularly and collectively.
 
(q)           “DRS” means the Direct Registration System maintained by the DRS
Administrator, which, among other functions, shall provide a certificate-less
(electronic book-entry) registry of the WellCare Bonds,
 
showing individual accounts for each Authorized Claimant and their allocable
share of the WellCare Bonds as approved by the Court in a Class Distribution
Order; and enable Authorized Claimants to transfer their allocable shares of
 
the WellCare Bonds to their unaffiliated brokerage accounts through DTC.


 
8

--------------------------------------------------------------------------------

 


(r)           “DRS Administrator” means Mellon Investor Services, LLC, an
affiliate of BoNY, which shall create, operate and maintain the DRS.
 
(s)           “DRS Fee Letter” means that certain fee agreement between and
among the DRS Administrator, Lead Counsel, acting on behalf of the Class, and
WellCare setting forth the fees and expenses for the
 
creation, operation and maintenance of the DRS.
 
(t)           “Effective Date” means the date on which all the following shall
have occurred:  (i) the Court has entered the Preliminary Approval Order;
(ii)  the Court has approved the Settlement and all the material terms
 
set forth in this Stipulation, following Notice to the Class and a Settlement
Hearing, as prescribed by Rule 23 of the Federal Rules of Civil Procedure; (iii)
the time to exercise the termination rights provided in this Stipulation have
 
expired; and (iv) the Court has entered the Judgment, substantially in the form
annexed hereto as Exhibit B, which has become Final.
 
(u)           “Escrow Accounts” means one or more accounts located at the Escrow
Agents that are maintained to hold the Settlement Fund, which accounts shall be
created, controlled and maintained exclusively by
 
Lead Counsel, acting as agents for the Lead Plaintiffs and the Class, and deemed
to be in the custody of the Court and shall remain subject to the jurisdiction
of the Court until such time as the Settlement Fund is distributed or
 
returned pursuant to the terms of this Stipulation and/or further order of the
Court.
 
(v)           “Escrow Agents” means one or more financial institutions selected
by Lead Counsel to serve as escrow agents and who shall be responsible for
overseeing, safeguarding and distributing the Escrow
 
Account, acting as agents for the Class and the members of the Class, as
provided in the Escrow Agreement.  Unless otherwise indicated, “Escrow Agents”
does not include the Bond Escrow Agent.


 
9

--------------------------------------------------------------------------------

 


(w)          “Escrow Agreement” means the agreement among Lead Counsel and the
Escrow Agents setting forth the terms under which the Escrow Agent shall
maintain the Escrow Accounts.
 
(x)           “Fee Allocation Agreement” means that certain agreement between
Lead Counsel, on behalf of themselves and the Class, and WellCare with respect
to the DRS Fee Letter and the Bond Escrow Agreement,
 
in substantially the same form as Exhibit F attached hereto.
 
(y)           “Final” when referring to an order or judgment means:  (i) that
the time for appeal or appellate review of the order or judgment has expired,
and no appeal has been taken; or (ii) if there has been an appeal,
 
(a) that the appeal has been decided by all appellate courts without causing a
material change in the order or judgment; or (b) that the order or judgment has
been upheld on appeal and is no longer subject to appellate review by
 
further appeal or writ of certiorari.
 
(z)           “Individual Defendants” means Farha, Behrens and Bereday.
 
(aa)          “Judgment” means the final judgment, substantially in the form
attached hereto as Exhibit B, to be entered by the Court pursuant to Rule 54(b)
of the Federal Rules of Civil Procedure approving the Settlement.
 
(bb)          “Lead Counsel” or “Co-Lead Counsel” means the law firms of
Bernstein Litowitz Berger & Grossmann LLP and Labaton Sucharow LLP.
 
(cc)           “Lead Plaintiffs” means the New Mexico State Investment Council,
the Public Employees Retirement Association of New Mexico, the Teachers’
Retirement System of Louisiana, the Policeman’s Annuity
 
and Benefit Fund of Chicago, and the Public School Teachers’ Pension and
Retirement Fund of Chicago.


 
10

--------------------------------------------------------------------------------

 


(dd)           “Litigation Expenses” means the costs and expenses incurred by
Plaintiffs’ Counsel in connection with commencing and prosecuting the Action,
for which Lead Counsel intend to apply to the Court for
 
reimbursement from the Settlement Fund.
 
(ee)           “Net Recovered Cash” means the Recovered Cash less (i) all
reasonable attorneys’ fees and litigation expenses incurred by WellCare for
outside counsel and other outside experts and consultants leading
 
to its receipt of the Recovered Cash; and (ii) all reasonable fees and expenses
incurred by WellCare for services by outside counsel or other independent agents
to convert any recovered tangible or intangible property into
 
Recovered Cash.
(ff)            “Net Settlement Fund” means the Settlement Fund less: (i) any
Taxes; (ii) any Notice and Administration Costs; (iii) any attorneys’ fees
awarded by the Court; and (iv) any Litigation Expenses awarded by
 
the Court.
(gg)          “Notice” means the Notice of Pendency of Class Action and Proposed
Settlement, Settlement Fairness Hearing, and Motion for Attorneys’ Fees and
Reimbursement of Litigation Expenses, substantially
 
in the form attached hereto as Exhibit 1 to Exhibit A, which is to be sent to
members of the Class.
 
(hh)          “Notice and Administration Costs” means the costs, fees and
expenses that are incurred by the Claims Administrator and Lead Counsel in
connection with:  (i) providing notice to the Class; (ii)
 
maintaining the Escrow Account(s); (iii) administering the Claims process; and
(iv) those costs, fees and expenses incurred by Lead Counsel or the Class as set
forth in the Bond Escrow Agreement and DRS Fee Letter.
 
(ii)           “Parties” means WellCare and Lead Plaintiffs, on behalf of
themselves and the Class Members.


 
11

--------------------------------------------------------------------------------

 


(jj)           “Plaintiffs’ Counsel” means Lead Counsel and all other counsel
who, at the direction and under the supervision of Lead Counsel, represent Class
Members in the Action.
 
(kk)          “Plan of Allocation” means the proposed plan of allocation of the
Net Settlement Fund set forth in the Notice.
 
(ll)           “Preliminary Approval Order” or “Notice Order” means the order,
substantially in the form attached hereto as Exhibit A, to be entered by the
Court preliminarily approving the Settlement and, among other
 
things, directing Notice be provided to the Class.
 
(mm)        “Publication Notice” or “Summary Notice” means the Summary Notice of
Pendency of Class Action and Proposed Settlement, Settlement Fairness Hearing,
and Motion for Attorneys’ Fees and
 
Reimbursement of Litigation Expenses, substantially in the form attached hereto
as Exhibit 3 to Exhibit A, to be published as set forth in the Preliminary
Approval Order.
 
(nn)          “Rating Service” means either Moody’s Investors Services Inc. or
Standard & Poor’s Financial Services LLC.
 
(oo)          “Recovered Cash” means any cash (including cash or tangible or
intangible property that WellCare, through reasonable and ready effort, converts
into cash) that WellCare (i) recovers from any or all of
 
the Individual Defendants or their estates (x) based on claims that were
asserted or could have been asserted by WellCare prior to August 6, 2010, or (y)
for contribution arising under this Settlement and Stipulation; and/or (ii)
 
receives from the United States government as a consequence of any recovery that
the United States government obtains from any or all of the Individual
Defendants or their estates.
 
(pp)           “Released Parties” and “Released Party” means any and all of the
Defendants and each of their respective past and present subsidiaries, parents,
successors and predecessors, legal representatives,
 
heirs, executors, administrators, trustees, beneficiaries,


 
12

--------------------------------------------------------------------------------

 


family members, assigns, partners, members, managers, officers, directors,
agents, employees, attorneys, independent auditors, affiliates, controlled
persons, controlling persons, insurers, advisors, and investment advisors.
 
(qq)            “Settled Claims” means any and all claims, debts, demands,
rights or causes of action or liabilities whatsoever (including, but not limited
to, any claims for damages, interest, attorneys’ fees, expert or
 
consulting fees, and any other costs, expenses or liability whatsoever), whether
based on federal, state, local, statutory or common law or any other law, rule
or regulation, whether fixed or contingent, accrued or unaccrued,
 
liquidated or unliquidated, at law or in equity, matured or unmatured, whether
class or individual in nature, including both known claims and Unknown Claims,
(i) that have been asserted in this Action by the Class Members or any of
 
them against any of the Released Parties, or (ii) that could have been asserted
in any forum by the Class Members or any of them against any of the Released
Parties which in any way arise out of, are related to, or are based upon (a)
 
the allegations, transactions, facts, matters or occurrences, representations or
omissions involved, set forth, or referred to in the Complaint or (b) the
purchase, transfer or acquisition of WellCare common stock during the Class
 
Period, including without limitation all claims arising out of or relating to
any disclosures, public filings, registration statements or other statements by
any and all of the Defendants.   Notwithstanding the foregoing, “Settled Claims”
 
does not include the claims asserted or which may be asserted by or on behalf of
WellCare in the Derivative Actions.  Additionally, “Settled Claims” does not
include claims relating to the enforcement of the Settlement or the terms
 
of this Stipulation.
 
(rr)           “Settlement” means the proposed settlement as set forth in this
Stipulation.


 
13

--------------------------------------------------------------------------------

 


(ss)           “Settlement Amount” means the consideration to be paid or
delivered by WellCare in the form, at the time and subject to the terms set
forth below in paragraph 6.
 
(tt)           “Settlement Fund” means the Settlement Amount and any and all
income and gains earned thereon.
 
(uu)           “Settlement Hearing” or “Settlement Fairness Hearing” means the
hearing set by the Court in the Notice Order pursuant to Rule 23(e) of the
Federal Rules of Civil Procedure to consider approval of the Settlement.
(vv)           “Taxes” means collectively (i) any and all taxes, duties and
similar charges (including any estimated taxes, withholdings, interest or
penalties and interest thereon) arising in any jurisdiction with respect to
 
the income or gains earned by or in respect of the Settlement Fund, including,
without limitation, any taxes or tax detriments that may be imposed upon
WellCare, its successors or its counsel with respect to (a) any income and gains
 
earned by the Settlement Fund for any period during which the Settlement Fund
may be finally determined to not qualify as a Qualified Settlement Fund (within
the meaning contemplated in paragraph 12 herein) for federal, state or
 
local income tax purposes or (b) any distribution of any portion of the
Settlement Fund to Authorized Claimants and other persons entitled hereto
pursuant to this Stipulation, excluding any portion of the Settlement Fund
returned to
 
WellCare as a result of the termination of this Settlement and Stipulation
pursuant to paragraphs 34-38 and 42; and (ii) expenses and costs reasonably
incurred by Lead Counsel in connection with determining the amount of, and
 
paying, any taxes owed by the Settlement Fund (including, without limitation,
reasonable expenses of tax attorneys and accountants).


 
14

--------------------------------------------------------------------------------

 


(ww)         “Trust Indenture” means that certain agreement between the Trustee
and WellCare defining the terms and conditions of the WellCare Bonds, in
substantially the same form as attached hereto as Exhibit D.
 
(xx)            “Trustee” means BoNY, in its capacity as the Trustee under the
Trust Indenture, including all other capacities in which BoNY is or may be
appointed to serve under the Trust Indenture.
 
(yy)           “Unknown Claims” means any and all Settled Claims that Lead
Plaintiffs or any Class Member does not know or suspect to exist in his, her or
its favor at the time of the release of the Released Parties, and
 
any of WellCare’s Claims that WellCare does not know or suspect to exist in its
favor, which if known by him, her or it might have affected his, her or its
decision(s) with respect to the Settlement.  With respect to any and all Settled
 
Claims and WellCare’s Claims, Lead Plaintiffs and WellCare stipulate and agree
that upon the Effective Date, Lead Plaintiffs and WellCare shall each, for
themselves and all persons claiming by, through, or on behalf of them,
 
expressly waive, and each Class Member shall be deemed to have waived, and by
operation of the Judgment shall have expressly waived, any and all provisions,
rights and benefits conferred by any law of any state or territory of the
 
United States, or principle of common law, that is similar, comparable, or
equivalent to Cal. Civ. Code § 1542, which provides:
 
A general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.
 
Lead Plaintiffs and WellCare acknowledge, and Class Members and WellCare’s
successors and assigns and any persons or entities claiming through or on behalf
of WellCare shall, by operation of law, be deemed to have
 
acknowledged, that the inclusion of “Unknown Claims” in the


 
15

--------------------------------------------------------------------------------

 


definition of Settled Claims and WellCare’s Claims was separately bargained for
and was a material element of the Settlement and Stipulation.
 
(zz)           “WellCare Bonds” means the certain bonds that WellCare will
issue, as set forth in paragraph 6(c) below.
 
(aaa)           “WellCare’s Claims” means any and all claims and causes of
action of every nature and description, whether known or Unknown Claims, whether
arising under federal, state, common or foreign law,
 
against any of the Lead Plaintiffs, Class Members or Plaintiffs’ Counsel, and
each of their respective heirs, executors, administrators, predecessors,
successors or assigns that have been or could have been asserted in the Action
or
 
any forum by WellCare or its successors and assigns or any persons or entities
claiming through or on behalf of WellCare, arising out of or relating in any way
to the institution, prosecution, or settlement of the claims against the
 
Defendants in this Action.  “WellCare’s Claims” does not include claims by
WellCare or any of the Released Parties relating to the enforcement of the
Settlement or the terms of this Stipulation.
 
(bbb)           “WellCare’s Counsel” means Hogan Lovells US LLP.
 
(ccc)           “WellCare Note” means that certain promissory note that WellCare
may issue, as set forth in paragraph 6(b)(i) below, in the form attached hereto
as Exhibit C.
 
CLASS CERTIFICATION
 
2.           The Parties stipulate and agree to: (a) certification of the Action
as a class action pursuant to Rules 23(a) and 23(b)(3) of the Federal Rules of
Civil Procedure on behalf of the Class solely for purposes of the
 
Settlement and for no other purposes; (b) appointment of Lead Plaintiffs as
Class Representatives; and (c) appointment of Lead Counsel as Class Counsel
pursuant to Rule 23(g) of the Federal Rules of Civil Procedure.  Following
 
execution of this


 
16

--------------------------------------------------------------------------------

 


Stipulation, Lead Plaintiffs shall apply to the Court for entry of the
Preliminary Approval Order, which will certify the Action to proceed as a class
action solely for purposes of the Settlement and for no other purpose.
 
RELEASE OF CLAIMS
 
3.           The obligations incurred pursuant to this Stipulation shall be in
full and final disposition of the Action as against the Defendants, and shall
fully and finally release any and all Settled Claims as against all Released
 
Parties and shall also release all of WellCare’s Claims.  The Judgment shall,
among other things, provide for the dismissal with prejudice of the Action
against the Defendants, without costs to any party, as such costs are identified
in
 
28 U.S.C. § 1920.
 
4.           Pursuant to the Judgment, upon the Effective Date, each Lead
Plaintiff and Class Member, on behalf of themselves, their heirs, executors,
administrators, predecessors, successors and assigns, and any other person
 
claiming by, through or on behalf of them, shall be deemed by operation of law
to (a) have released, waived, discharged and dismissed each and every of the
Settled Claims against the Released Parties; (b) forever be enjoined from
 
commencing, instituting or prosecuting any or all of the Settled Claims against
any of the Released Parties; and (c) forever be enjoined from instituting,
continuing, maintaining or asserting, either directly or indirectly, whether in
the
 
United States or elsewhere, on their own behalf or on behalf of any class or any
other person, any action, suit, cause of action, claim or demand against any
person or entity who may claim any form of contribution or indemnity from
 
any of the Released Parties in respect of any Settled Claim or any matter
related thereto.
 
5.           Pursuant to the Judgment, upon the Effective Date, WellCare, on
behalf of itself, its executors, administrators, predecessors, successors,
assigns, and all persons and entities


 
17

--------------------------------------------------------------------------------

 


claiming through or on behalf of it, shall be deemed by operation of law to have
released, waived, discharged and dismissed each and every of WellCare’s Claims,
and shall forever be enjoined from prosecuting any or all of
 
WellCare’s Claims.
THE SETTLEMENT CONSIDERATION
 
6.           In consideration of the Settlement of the Settled Claims against
WellCare and the other Released Parties, WellCare shall pay the Settlement
Amount, as set forth below:
 
(a)           Within thirty (30) business days following entry of the
Preliminary Approval Order, or within three (3) business days of Lead Counsel
providing WellCare’s Counsel with wiring instructions and a tax
 
identification number, whichever is later, WellCare shall deliver $52.5 million
cash into an Escrow Account for the benefit of the Class;
 
(b)           WellCare shall pay an additional $35 million for the benefit of
the Class as follows:
 
(i)           If the Judgment is entered on or before July 31, 2011, within
three (3) business days following entry of the Judgment, WellCare shall deliver
to an Escrow Agent identified by Lead Counsel, for
 
deposit in an Escrow Account, the WellCare Note in the form attached hereto as
Exhibit C, committing WellCare to pay $35 million in cash by July 31, 2011 into
an Escrow Account (subject to Lead Counsel providing WellCare’s
 
Counsel with wiring instructions) for the benefit of the Class.  Immediately
following WellCare’s deposit of said $35 million into the identified Escrow
Account, Lead Counsel, on behalf of the Class, shall mark the original of the
 
WellCare Note as “paid in full” and return such marked original to WellCare’s
Counsel; or
 
(ii)           If the Judgment is not entered on or before July 31, 2011,
WellCare shall pay $35 million in cash by no later than July 31, 2011 into an
Escrow Account


 
18

--------------------------------------------------------------------------------

 


(subject to Lead Counsel providing WellCare’s Counsel with wiring instructions)
for the benefit of the Class;
 
(c)           Within ten (10) business days following the Effective Date,
WellCare shall issue in the name of, and deliver to, the Bond Escrow Agent, the
WellCare Bonds, for the benefit of the Class.  The WellCare
 
Bonds shall have an aggregate principal amount of $112.5 million, a maturity
date of December 31, 2016, and a fixed coupon of 6% with interest accruing as of
the date the Judgment is entered.  The WellCare Bonds shall be
 
substantially in the form of the Global Note attached as Exhibit A to the Trust
Indenture and shall be governed by the Trust Indenture.  The WellCare Bonds
shall also be subject to the following terms and conditions:
 
(i)           Concurrently with the issuance of the WellCare Bonds to the Bond
Escrow Agent, WellCare will use its best efforts to obtain from a Rating Service
a rating of the WellCare Bonds, provided that
 
WellCare shall have no further obligation under this provision 6(c)(i) if
neither Rating Service will agree to rate the WellCare Bonds consistent with the
Rating Service’s usual and customary requirements and fees.  WellCare shall be
 
solely responsible for all costs and fees incurred in connection with its
efforts to obtain a rating.  If WellCare obtains a rating of the WellCare Bonds,
WellCare shall have no obligation (a) to ensure that the WellCare Bonds maintain
 
such rating, or any other rating, at any time after the rating is first assigned
by the Rating Service; (b) to obtain any other rating of the WellCare Bonds by
the Rating Service, or any other firm in the business of rating corporate debt;
 
or (c) to ensure that the Rating Service, or any other firm in the business of
rating corporate debt, maintains rating coverage of the WellCare Bonds;
 
(ii)          Pursuant to the terms of the Judgment attached hereto as Exhibit B
and paragraph 32(b) hereof, the WellCare Bonds shall be exempt from registration
under Section


 
19

--------------------------------------------------------------------------------

 


3(a)(10) of the Securities Act of 1933, as amended, 15 U.S.C. §77c(a)(10).  In
the event that within 120 days after the issuance of the WellCare Bonds to the
Bond Escrow Agent, fifteen (15) or more of the Brokerage Firms refuse to
 
engage in transactions with the holder(s) of the WellCare Bonds because the
Brokerage Firms do not recognize the WellCare Bonds as exempt from registration
as set forth in the Judgment, then Lead Counsel may provide to
 
WellCare’s Counsel an attorney affidavit stating that fifteen (15) or more of
the Brokerage Firms, who shall be individually identified, have been contacted
and each has represented that it will not engage in transactions with the
 
holder(s) of the WellCare Bonds solely because the Brokerage Firm does not
recognize the WellCare Bonds as exempt from registration as set forth in the
Judgment (and not for any other reason).  Within 30 days thereafter, if
 
WellCare does not provide to Lead Counsel an attorney affidavit from WellCare’s
Counsel stating that one or more Brokerage Firms, who shall be individually
identified, has recognized that the WellCare Bonds are exempt from
 
registration as set forth in the Judgment and does not refuse to engage in
transactions with holder(s) of the WellCare Bonds solely because the WellCare
Bonds are exempt from registration as set forth in the Judgment, then
 
WellCare shall, at its sole expense use its best efforts to register the
WellCare Bonds under the Securities Act of 1933, as amended, provided that
WellCare shall have no responsibility to facilitate or effect any trades or
other
 
transactions in the WellCare Bonds.  Lead Counsel shall reasonably cooperate
with WellCare to effect such registration, if required, at no expense to Lead
Counsel or the Class;
 
(iii)           Pursuant to the terms of the Judgment, at any time after the
delivery of the WellCare Bonds to the Bond Escrow Agent, Lead Counsel shall have
the sole and exclusive right to sell, on behalf of the
 
Class and at Lead Counsel’s discretion, all or any portion of the WellCare Bonds
to one or more persons or entities (the “Bond Buyers”).  To the extent


 
20

--------------------------------------------------------------------------------

 


that any sale occurs, the proceeds of such sale, less any associated costs and
fees incurred by Lead Counsel or the Class in connection with such sale, shall
be deposited with the Escrow Agent designated by Lead Counsel for the
 
benefit of the Class (the “Bond Sale Net Proceeds”).  For purposes of the
Settlement Amount, the deposit of the Bond Sale Net Proceeds into the Escrow
Account shall constitute a full and complete substitution for the WellCare
 
Bonds or any portion thereof that are sold and WellCare shall have no obligation
whatsoever to contribute any additional cash or thing of value to the Settlement
Fund as a consequence of the sale of the WellCare Bonds or any
 
portion thereof.  WellCare shall not have any responsibility for, involvement in
or liability for the sale of, or the failure to sell, the WellCare Bonds.  The
Judgment shall provide that Lead Plaintiffs and all members of the Class are
 
enjoined from commencing, instituting or prosecuting any claim against WellCare
arising out of or relating to the sale of the WellCare Bonds by Lead Counsel
pursuant to the provisions of this sub-paragraph 6(c)(iii), including any
 
claim challenging the manner of the sale, its terms or the proceeds or Bond Sale
Net Proceeds obtained from the sale;
 
(iv)           The WellCare Bonds will be disbursed by the Bond Escrow Agent
only in certificate-less (book entry) form.  WellCare shall not issue or
otherwise provide any physical certificates for the
 
WellCare Bonds or any portion thereof, other than delivering to the Bond Escrow
Agent the Global Note substantially in the form set forth as Exhibit A to the
Trust Indenture, as provided in sub-paragraph 6(c), hereof.  As set forth
 
in the Plan of Allocation and the Trust Indenture, the WellCare Bonds will be
issued and disbursed by the Bond Escrow Agent in denominations of one hundred
dollars ($100) principal amount or integral multiples thereof; no
 
fractional amounts of WellCare Bonds will be issued or disbursed;


 
21

--------------------------------------------------------------------------------

 


(v)           The Bond Escrow Agent shall disburse the WellCare Bonds pursuant
to instructions by Lead Counsel either by (i) transferring the WellCare Bonds
(or any sold portion thereof) to Bond Buyers
 
through DTC and/or (ii) posting the allocable share of the WellCare Bonds (or
any unsold portion thereof) to the accounts of Authorized Claimants on the
DRS.  In the latter event (i) interest and principal payments will be made as
 
set forth in the Trust Indenture and Authorized Claimants may transfer the
WellCare Bonds on the DRS on to DTC as permitted by the DRS; and (ii) the DRS
Administrator may serve as the Registrar and the Paying Agent under the
 
Trust Indenture;
(vi)           Lead Counsel shall have sole responsibility, on behalf of the
Class, for directing the Bond Escrow Agent to transfer to Bond Buyers through
the DTC or post to the accounts of Authorized
 
Claimants on the DRS, as appropriate, the WellCare Bonds (or any appropriate
portion thereof).  Any such directions given to the Bond Escrow Agent by Lead
Counsel shall be set forth in a writing signed by Lead Counsel,
 
delivered in the manner prescribed by the Bond Escrow Agreement and accompanied
by such information, and in such physical or electronic medium as specified in
the Bond Escrow Agreement, to permit the WellCare Bonds to be
 
immediately transferred electronically through DTC to the brokerage accounts of
the Bond Buyers or posted electronically to the accounts of Authorized Claimants
on the DRS, as applicable, in such amounts as are appropriate (the
 
“Bond Instructions”).  Lead Counsel, WellCare, the Claims Administrator, Escrow
Agents and all entities under the direction of Lead Counsel shall, at no expense
to WellCare, cooperate with the Bond Escrow Agent to provide such
 
information as is required for the Bond Instructions.  Lead Counsel shall
provide WellCare’s Counsel with notice of the Bond Instructions at the same time
such Bond Instructions are delivered to the Bond Escrow Agent.  To the
 
extent that the Bond Instructions direct the


 
22

--------------------------------------------------------------------------------

 


posting of the WellCare Bonds, in whole or part, to the accounts of Authorized
Claimants on the DRS, Lead Counsel shall not issue the Bond Instructions to the
Bond Escrow Agent prior to the entry of a Class Distribution Order
 
authorizing the disbursement of the WellCare Bonds, in whole or part, to
Authorized Claimants;
 
(vii)           Any and all costs and expenses incurred by Lead Counsel or the
Class as set forth in the Bond Escrow Agreement and the Fee Allocation Agreement
shall be deemed Notice and Administration
 
Costs and paid from the Settlement Fund pursuant to the terms of this
Stipulation.  All fees and expenses charged by BoNY to serve as Trustee under
the Trust Indenture, as set forth in the fee agreement referenced in the Trust
 
Indenture, shall be paid by WellCare.  The fees and expenses charged by BoNY to
serve as DRS Administrator, as set forth in the DRS Fee Letter, shall be
allocated among the Parties pursuant to the Fee Allocation Agreement,
 
attached hereto as Exhibit F, and all amounts allocated to Lead Counsel or the
Class in said Fee Letter Allocation Agreement shall be deemed Notice and
Administration Costs and paid from the Settlement Fund pursuant to the
 
terms of this Stipulation.  Lead Counsel, on behalf of the Class, shall ensure
that sufficient amounts are maintained in the Settlement Fund to satisfy all
known and reasonably anticipated Notice and Administration Costs; and
 
(viii)           The WellCare Bonds shall not be listed on any exchange and
WellCare shall have no responsibility or obligation to effect such a listing.
 
(d)           In the event that WellCare obtains any Recovered Cash, then
WellCare shall, within ten (10) business days following its receipt of any such
Recovered Cash, notify Lead Counsel of such receipt and pay
 
25% of the Net Recovered Cash so received, in cash into an Escrow Account
(subject to Lead Counsel providing WellCare’s Counsel with wiring instructions)
for the benefit of the Class.  WellCare agrees to pursue the Derivative
 
Actions


 
23

--------------------------------------------------------------------------------

 


against the Individual Defendants in good faith.  Notwithstanding the foregoing,
title to all claims asserted or to be asserted by WellCare in the Derivative
Actions shall belong to WellCare and all decisions concerning WellCare’s
 
conduct of the Derivative Actions, including but not limited to the nature of
the claims it asserts and the manner and timing of the assertion, prosecution
and resolution of all such claims, shall be governed solely by WellCare in the
 
exercise of its good faith business judgment.  For purposes of avoiding any
ambiguity, nothing herein shall impose any affirmative obligation on WellCare to
obtain, by trial or settlement, any recovery from any of the Individual
 
Defendants; and
 
(e)           In the event that within three (3) years after the execution of
this Stipulation, a Change in Control (a “CIC,” as defined below) occurs, then
within thirty (30) days after the CIC, WellCare (or its successor(s)),
 
shall pay into an Escrow Account (subject to Lead Counsel providing WellCare’s
Counsel with wiring instructions) an additional $25 million in cash for the
benefit of the Class.  For purposes of this provision, a CIC shall mean the
 
date of acquisition of legal title by a person or group (as such terms are
defined in Section 13(d) of the Securities Exchange Act of 1934, 15 U.S.C. §78
(m)(d), and the regulations issued thereunder) of more than 50% of WellCare’s
 
then issued and outstanding common stock, at a share price or equivalent
consideration equaling $30.00 or more (excluding the effect of any appraisal
proceedings under Delaware law) but after adjustment for any common stock
 
dividends, stock splits or reverse stock splits that occur after the date of
this Stipulation.
 
7.           WellCare agrees that it will continue to be bound by the terms and
remedial measures it agreed to in the Deferred Prosecution Agreement (“DPA”)
entered on May 5, 2009 in the action entitled United States of
 
America v. WellCare Health Plans, Inc., Case No. 8:09-cr-00203-JDW-EAJ in the
United States District Court for the Middle District of Florida.  In


 
24

--------------------------------------------------------------------------------

 


addition, WellCare agrees it will continue to be bound by the organizational and
corporate governance changes detailed in the March 3, 2010 Stipulation of
Partial Settlement filed in the Federal Derivative Action and
 
approved by the Court in an Order entered on July 8, 2010.  The terms and
remedial measures set forth in the DPA and the Federal Derivative Action are
enforceable by the parties to those respective actions.
 
8.           The Settlement Amount as set forth above in paragraph 6 is
inclusive of all Plaintiffs’ Counsel’s attorneys’ fees and Litigation Expenses
that may be awarded by the Court, and all Notice and Administration Costs
 
and Taxes, and is the total, full and final amount of all payments to be paid
by, or on behalf of, WellCare for the benefit of itself and the Released
Parties, to the Lead Plaintiffs, the Class Members or Plaintiffs’ Counsel in
connection
 
with the Settlement and this Stipulation.
 
9.           Immediately upon deposit of each portion of the Settlement Amount
into the Escrow Accounts, WellCare shall have no liability to fund that portion
of the Settlement Amount so deposited and no responsibility for
 
the Settlement Fund, including for any loss of principal.  Lead Plaintiffs, on
behalf of themselves, the Class and all Class Members shall hold WellCare
harmless for any losses, claims, causes of action, damages, liability, or
expenses
 
(including reasonable attorneys’ fees) arising from or related to any default by
the Escrow Agents and/or the Bond Escrow Agent in respect of any of their
responsibilities, duties or obligations regarding the Settlement Amount or
 
the Settlement Fund.
USE OF SETTLEMENT FUND
 
10.           The Settlement Fund shall be used to pay: (i) any Taxes; (ii) any
Notice and Administration Costs; (iii) any attorneys’ fees awarded by the Court;
and (iv) any Litigation Expenses awarded by the Court.  The balance
 
remaining in the Settlement Fund (the Net


 
25

--------------------------------------------------------------------------------

 


Settlement Fund), after payment of items (i)-(iv), shall be distributed to
Authorized Claimants as provided below.
 
11.           The Net Settlement Fund shall be distributed to Authorized
Claimants as provided herein.  Except upon orders of the Court, issued after
prior notice to WellCare, the Net Settlement Fund shall not be distributed
 
from the Escrow Accounts until after the Effective Date has occurred and the
Class Distribution Order has been entered.  All Settlement Amounts held by the
Escrow Agents or Bond Escrow Agent shall be deemed to be in the
 
custody of the Court and shall remain subject to the jurisdiction of the Court
until such time as the Settlement Amounts shall be distributed or returned
pursuant to the terms of this Stipulation and/or further order of the
Court.  The
 
Escrow Agents shall invest any cash in the Escrow Accounts in United States
Treasury Bills (or a mutual fund invested solely in such instruments) and shall
collect and reinvest all interest accrued thereon, except that any residual
 
cash balances of less than $100,000 may be invested in money market mutual funds
comprised exclusively of investments secured by the full faith and credit of the
United States.
 
12.           The Parties hereto agree that the Settlement Fund is intended to
be a Qualified Settlement Fund within the meaning of § 468B of the Internal
Revenue Code of 1986, as amended (the “Code”) and Treasury
 
Regulation § 1.468B-1.  The parties hereto shall cooperate with each other and
shall not take a position in any filing or before any tax authority inconsistent
with such treatment.  Lead Counsel shall make reasonable efforts to ensure
 
that the Settlement Fund at all times complies with applicable provisions of the
Code and treasury regulations in order to maintain its treatment as a Qualified
Settlement Fund.  To this end, the Judgment shall provide that the
 
Settlement Fund is approved by the Court as a Qualified Settlement Fund
and  Lead Counsel shall make reasonable efforts to ensure that the Escrow
Agents, the Bond Escrow


 
26

--------------------------------------------------------------------------------

 


Agent and Claims Administrator or other administrator of the Settlement Fund
complies with all applicable provisions of the Code and treasury regulations in
order to maintain its treatment as a Qualified Settlement  Fund.  The parties
 
hereto agree that Lead Counsel, as administrator of the Settlement Fund within
the meaning of Treasury Regulation § 1.468B-2(k)(3), shall be solely responsible
for filing or causing to be filed all  informational and  other tax returns as
 
may be necessary or appropriate (including, without limitation, the returns
described in Treasury Regulation § 1.468B-2(k)) for the Settlement Fund.  Such
returns shall be consistent with this paragraph and in all events shall reflect
 
that all Taxes on the income and gains earned on the Settlement Fund shall be
paid out of the Settlement Fund as provided by Paragraph 14 below.  Lead Counsel
shall also be solely responsible for causing payment to be made from
 
the Settlement Fund of any Taxes owed with respect to the Settlement Fund.  Upon
written request, WellCare will provide promptly to Lead Counsel the statement
described in Treasury Regulation § 1.468B-3 (e).  Lead Counsel, as
 
administrator of the Settlement Fund within the meaning of Treasury Regulation §
1.468B-2(k)(3), shall timely make such elections as are necessary or advisable
to carry out this paragraph, including, as necessary, making a “relation
 
back election,” as described in Treasury Regulation § 1.468B-1(j), to cause the
Qualified Settlement Fund to come into existence at the earliest allowable date,
and shall take or cause to be taken all actions as may be necessary or
 
appropriate in connection therewith.
 
13.           The taxable year of the Settlement Fund shall be the calendar year
in accordance with Treasury Regulation § 1.468B-2(j).  The Settlement Fund shall
use an accrual method of accounting within the meaning of § 446
 
(c) of the Code.
 
14.           All Taxes shall be paid out of the Settlement Fund, and shall be
timely paid by the Escrow Agent pursuant to the disbursement instructions to be
set forth in the Escrow Agreement,


 
27

--------------------------------------------------------------------------------

 


and without prior order of the Court.  Any tax returns prepared for the
Settlement Fund (as well as the election set forth therein) shall be consistent
with the previous paragraphs 12 and 13 and in all events shall reflect that all
 
Taxes (including any interest or penalties) on the income and gains earned by
the Settlement Fund shall be paid out of the Settlement Fund as provided
herein.  The Settlement Fund shall indemnify and hold all Released Parties
 
harmless for any Taxes and related expenses of any kind whatsoever (including
without limitation, taxes payable by reason of any such indemnification), if
any, payable by WellCare by reason of any income and gains earned on the
 
Settlement Fund.  WellCare shall notify the Escrow Agent promptly if it receives
any notice of any claim for Taxes relating to the Settlement Fund.
 
15.           This is not a claims-made settlement.  Once the Effective Date
occurs, neither WellCare, the Individual Defendants nor any other Released
Parties nor any other person or entity, will have the right or ability to get
 
back any of the Settlement Amount or any interest accrued thereon, irrespective
of the number of Claims filed, the collective amount of losses of Authorized
Claimants, the percentage of recovery of losses, or the amounts to
 
be paid to Authorized Claimants from the Net Settlement Fund.  Notwithstanding
the foregoing, the provisions of paragraphs 38 and 42 shall supersede the terms
contained in this paragraph 15 in the event of any conflict between
 
the provisions.
 
16.           The Claims Administrator shall discharge its duties under Lead
Counsel’s supervision and subject to the jurisdiction of the Court.  Except as
otherwise provided herein, the Released Parties shall have no
 
responsibility whatsoever for the administration of the Settlement, and shall
have no liability whatsoever to any person, including, but not limited to, the
Class Members, in connection with any such administration.  Lead Counsel
 
shall cause the Claims Administrator to mail the Notice and Proof of Claim Form
to those members of the Class at the


 
28

--------------------------------------------------------------------------------

 


address of each such person as set forth in the records of WellCare’s stock
transfer agent(s), or who otherwise may be identified through further reasonable
effort.  Lead Counsel will cause to be published the Summary Notice
 
pursuant to the terms of the Preliminary Approval Order or whatever other form
or manner might be ordered by the Court.  For the purpose of identifying and
providing notice to the Class, within five (5) business days following the
 
entry of the Preliminary Approval Order, WellCare shall provide or cause to be
provided to the Claims Administrator (at no cost to the Settlement Fund, Lead
Counsel or the Claims Administrator) its shareholder lists maintained by
 
its stock transfer agent, in electronic form or such other form as is reasonably
available to WellCare.
 
17.           Lead Counsel may pay from the Escrow Account, without further
approval from WellCare or further order of the Court, the Notice and
Administration Costs actually incurred up to the amount of $500,000.00.  Such
 
costs and expenses shall include, without limitation, the actual costs of
publication, printing and mailing the Notice, reimbursements to nominee owners
for forwarding the Notice to their beneficial owners of WellCare common stock,
 
the administrative expenses incurred and fees charged by the Claims
Administrator in connection with providing Notice and processing the submitted
Claims, and the fees, if any, of the Escrow Agent, the Bond Escrow Agent and
 
DRS Administrator.  In the event that the Settlement is terminated pursuant to
the terms of this Stipulation, all Notice and Administration Costs reasonably
paid or incurred shall not be returned or repaid to WellCare or any other
 
person or entity who or which contributed funds to the Settlement Fund.
ATTORNEYS’ FEES AND LITIGATION EXPENSES
 
18.           Lead Counsel will apply to the Court prior to and at the
Settlement Hearing for a collective award of attorneys’ fees to Plaintiffs’
Counsel not to exceed 17% of the Settlement


 
29

--------------------------------------------------------------------------------

 


Amount.  Lead Counsel also will apply to the Court for reimbursement of
Litigation Expenses, which may include reimbursement of the expenses of Lead
Plaintiffs in accordance with 15 U.S.C. § 78u-4(a)(4).  WellCare shall not lodge
 
any objection with respect to Lead Counsel’s applications or awards discussed in
this paragraph.  Such matters are not the subject of any agreement between
WellCare and Lead Plaintiffs other than what is set forth in this
 
Stipulation.
 
19.           Any attorneys’ fees and Litigation Expenses that are awarded by
the Court may be paid to Lead Counsel from the Settlement Fund, with the Court’s
approval, immediately upon award (or upon funding of the
 
Settlement Amount pursuant to paragraph 6 with respect to those portions of the
Settlement Amount not funded prior to the Court’s award of attorneys’ fees and
Litigation Expenses), notwithstanding the existence of any timely
 
filed objections thereto, or potential for appeal therefrom, or collateral
attack on the Settlement or any part thereof, subject to Lead Counsel’s
obligation to make appropriate refunds or repayments to the Settlement Fund,
plus interest
 
actually earned, if the Settlement is terminated pursuant to the terms of this
Stipulation or if, as a result of any appeal or further proceedings on remand,
or successful collateral attack, the award of attorneys’ fees and/or Litigation
 
Expenses is reduced or reversed pursuant to a Final court order.  Lead Counsel
shall make the appropriate refund or repayment in full no later than fifteen
(15) business days after receiving from WellCare’s Counsel or from a court of
 
appropriate jurisdiction notice of the termination of the Settlement or notice
of any reduction of the award of attorneys’ fees and/or Litigation Expenses by a
Final order.  An award of attorneys’ fees and/or Litigation Expenses is not
 
a necessary term of this Stipulation and is not a condition of this
Stipulation.  Lead Plaintiffs and Lead Counsel may not cancel, terminate or
otherwise challenge the Stipulation or the Settlement based on this Court’s or
any appellate
 
court’s ruling with respect to attorneys’ fees and/or Litigation Expenses.


 
30

--------------------------------------------------------------------------------

 


20.           Lead Counsel shall have the sole authority to allocate the
Court-awarded attorneys’ fees amongst Plaintiffs’ Counsel in a manner which it,
in good faith, believes reflects the contributions of such counsel to the
 
prosecution and Settlement of the Action.  Defendants shall have no
responsibility for any such allocation and shall not be liable for any claims
relating to such allocation.
 
CLAIMS ADMINISTRATOR
 
21.           The Claims Administrator shall administer the process of
receiving, reviewing and approving or denying Claims under Lead Counsel’s
supervision and subject to the jurisdiction of the Court.  Other than WellCare’s
 
obligation to provide its shareholder lists, as provided herein, none of the
Released Parties shall have any responsibility for, involvement in or liability
for providing Notice to the Class, the administration of the Settlement or the
 
Claims process, the allocation of the Settlement proceeds, the reviewing or
challenging of Claims of members of the Class or the distribution of the
Settlement Amount.  WellCare and WellCare’s Counsel shall cooperate in the
 
administration of the Settlement to the extent reasonably necessary to
effectuate its terms.
 
22.           The allocation of the Net Settlement Fund among Authorized
Claimants shall be subject to a Plan of Allocation to be proposed by Lead
Counsel and approved by the Court.  WellCare shall take no position with
 
respect to such proposed Plan of Allocation; such Plan of Allocation is a matter
separate and apart from the proposed Settlement between WellCare and Lead
Plaintiffs.  The Plan of Allocation to be proposed by Lead Counsel is not
 
a necessary term of this Stipulation and it is not a condition of this
Stipulation that any particular plan of allocation be approved by the
Court.  Lead Plaintiffs and Lead Counsel may not cancel or terminate the
Stipulation or the
 
Settlement based on the Court’s or any appellate court’s ruling


 
31

--------------------------------------------------------------------------------

 


with respect to the Plan of Allocation or any plan of allocation in this
Action.  Neither WellCare nor any other Released Party shall have any
responsibility or liability whatsoever for the Plan of Allocation or any plan of
allocation in
 
this Action or the allocation of the Net Settlement Fund pursuant to any such
Plan or plan.
 
23.           The Claims Administrator shall receive Claims and determine first,
whether the Claim is a valid Claim, in whole or part, and second, each
Authorized Claimant’s pro rata share of the Net Settlement Fund based upon
 
each Authorized Claimant’s recognized claim compared to the total recognized
claims of all Authorized Claimants (as set forth in the Plan of Allocation set
forth in the Notice attached hereto as Exhibit 1 to Exhibit A, or in such other
 
plan of allocation as the Court approves).
 
24.           Any Class Member who does not submit a valid Claim Form will not
be entitled to receive any distribution from the Net Settlement Fund but will
otherwise be bound by all of the terms of this Stipulation and the
 
Settlement, including the terms of the Judgment to be entered in the Action and
the releases provided for herein, and will be permanently barred and enjoined
from bringing any action, claim, or other proceeding of any kind against
 
any Released Party concerning any Settled Claim.
 
25.           Lead Counsel shall be responsible for supervising the
administration of the Settlement and disbursement of the Net Settlement
Fund.  Neither Defendants, nor any other Released Party, shall have any
liability,
 
obligation or responsibility whatsoever for the administration of the Settlement
or disbursement of the Net Settlement Fund.  Neither Defendants nor any other
Released Party, shall be permitted to review, contest or object to any


  Claim Form or any decision of the Claims Administrator or Lead Counsel with
respect to accepting or rejecting any Claim Form or Claim for payment by a Class
Member.  Lead Counsel
 
 
32

--------------------------------------------------------------------------------

 


shall have the right, but not the obligation, to waive what they deem to be
formal or technical defects in any Claim Forms submitted in the interests of
achieving substantial justice.
 
26.           For purposes of determining the extent, if any, to which a Class
Member shall be entitled to be treated as an Authorized Claimant, the following
conditions shall apply:
 
a.           Each Class Member shall be required to submit a Claim Form,
substantially in the form attached hereto as Exhibit 2 to Exhibit A, supported
by such documents as are designated therein, including proof of
 
the Claimant’s loss, or such other documents or proof as the Claims
Administrator or Lead Counsel, in their discretion, may deem acceptable;
 
b.           All Claim Forms must be submitted by the date set by the Court in
the Preliminary Approval Order and specified in the Notice, unless such deadline
is extended by Order of the Court.  Any Class Member
 
who fails to submit a Claim Form by such date shall be forever barred from
receiving any distribution from the Net Settlement Fund or payment pursuant to
this Stipulation (unless, by Order of the Court, late-filed Claim Forms are
 
accepted), but shall in all other respects be bound by all of the terms of this
Stipulation and the Settlement, including the terms of the Judgment and the
releases provided for herein, and will be permanently barred and enjoined from
 
bringing any action, claim or other proceeding of any kind against any Released
Party concerning any Settled Claim.  A Claim Form shall be deemed to be
submitted when posted, if received with a postmark indicated on the envelope
 
and if mailed by first-class mail and addressed in accordance with the
instructions thereon;
 
c.           Each Claim Form shall be submitted to and reviewed by the Claims
Administrator, under the supervision of Lead Counsel, who shall determine in
accordance with this Stipulation the extent, if any, to which
 
each Claim shall be allowed, subject to review by the Court pursuant to
subparagraph (e) below;

 
33

--------------------------------------------------------------------------------

 
d.           Claim Forms that do not meet the submission requirements may be
rejected.  Prior to rejecting a Claim in whole or in part, the Claims
Administrator shall communicate with the Claimant in writing, to give the
 
Claimant the chance to remedy any curable deficiencies in the Claim Form
submitted.  The Claims Administrator, under supervision of Lead Counsel, shall
notify, in a timely fashion and in writing, all Claimants whose Claim the Claims
 
Administrator proposes to reject in whole or in part, setting forth the reasons
therefor, and shall indicate in such notice that the Claimant whose claim is to
be rejected has the right to a review by the Court if the Claimant so desires
 
and complies with the requirements of subparagraph (e) below;
 
e.           If any Claimant whose Claim has been rejected in whole or in part
desires to contest such rejection, the Claimant must, within the timeframe
stated in the notice required in subparagraph (d) above, serve
 
upon the Claims Administrator a notice and statement of reasons indicating the
Claimant’s grounds for contesting the rejection along with any supporting
documentation, and requesting a review thereof by the Court.  If a dispute
 
concerning a Claim cannot be otherwise resolved, Lead Counsel shall thereafter
present the request for review to the Court; and
 
f.           The administrative determinations of the Claims Administrator
accepting and rejecting Claims shall be presented to the Court, on notice to
Defendants’ counsel, for approval by the Court in the Class
 
Distribution Order.
 
27.           Each Claimant shall be deemed to have submitted to the
jurisdiction of the Court with respect to the Claimant’s Claim, and the Claim
will be subject to investigation and discovery under the Federal Rules of Civil
 
Procedure, provided that such investigation and discovery shall be limited to
that Claimant’s status as a Class Member and the validity and


 
34

--------------------------------------------------------------------------------

 


amount of the Claimant’s Claim.  No discovery shall be allowed on the merits of
this Action or this Settlement in connection with the processing of Claim Forms.
 
28.           The Net Settlement Fund shall be distributed to Authorized
Claimants by the Claims Administrator and the Bond Escrow Agent, as applicable,
only after the later of the Effective Date and the entry of a Class
 
Distribution Order.
 
29.           Lead Counsel will apply to the Court, on notice to WellCare, for a
Class Distribution Order: (i) approving the Claims Administrator’s
administrative determinations concerning the acceptance and rejection of the
 
Claims submitted; (ii) approving payment of any additional unpaid or anticipated
Notice and Administration Costs from the Escrow Account (except to the extent
that Court approval is not required as specified herein); (iii) if the
 
Effective Date has occurred, directing payment of the Net Settlement Fund to
Authorized Claimants from the Escrow Account and by the Bond Escrow Agent, as
applicable, in specified increments until it is no longer economically
 
feasible to distribute the remaining funds, at which time, a cy pres donation
will be made to a non-profit charitable organization selected by Lead Plaintiffs
and approved by the Court; and (iv) other relief as appropriate.
 
30.           Payment pursuant to the Class Distribution Order shall be final
and conclusive against all Class Members.  All Class Members whose Claims are
not approved by the Court shall be barred from participating in
 
distributions from the Net Settlement Fund, but otherwise shall be bound by all
of the terms of this Stipulation and the Settlement, including the terms of the
Judgment to be entered in this Action and the releases provided for
 
therein, and will be permanently barred and enjoined from bringing any action
against any and all Released Parties concerning any and all of the Settled
Claims.


 
35

--------------------------------------------------------------------------------

 


31.           All proceedings with respect to the administration, processing and
determination of Claims and the determination of all controversies relating
thereto, including disputed questions of law and fact with respect to the
 
validity of Claims, shall be subject to the jurisdiction of the Court.
TERMS OF THE JUDGMENT
 
32.           If the Settlement contemplated by this Stipulation is approved by
the Court, Lead Counsel shall request that the Court enter a Judgment,
substantially in the form annexed hereto as Exhibit B, pursuant to Rule 54(b)
 
of the Federal Rules of Civil Procedure.  The Judgment shall, as a condition of
the Settlement, include, among other things, the following:
 
(a)           A “Bar Order” that permanently bars, enjoins and restrains, to the
fullest extent permitted under 15 U.S.C. §78u-4(f)(7), any and all claims for
contribution arising out of the Action (including but not limited
 
to the Settled Claims) (i) by any person or entity against WellCare and any of
the other Released Parties and (ii) by WellCare against any person or entity,
other than a person or entity whose liability to the Class and each Class
 
Member has been extinguished by this Settlement and Stipulation, including
defendants Farha, Behrens, Bereday and any of the other Released Parties; and
 
(b)           The findings that the WellCare Bonds are being issued in exchange
for bona fide outstanding claims; that all persons and entities to whom it is
proposed to issue such securities have had the right to
 
appear at the hearing on the fairness of the Settlement and adequate notice has
been given to all such parties; that the WellCare Bonds are therefore
unrestricted, freely tradable and exempt from registration under Section
3(a)(10) of
 
the Securities Act of 1933, as amended, 15 U.S.C. §77c(a)(10), and any analogous
provisions of applicable state securities laws; and that WellCare will rely on
such Section 3(a)(10) exemption and may


 
36

--------------------------------------------------------------------------------

 


choose to distribute the WellCare Bonds without registration and compliance with
the prospectus delivery requirements of the U.S. securities laws or any
analogous state securities laws based upon the Court’s findings.
 
33.           To the extent that WellCare is required to serve notice of the
proposed settlement pursuant to the Class Action Fairness Act of 2005 (the “CAFA
Notice”), 28 U.S.C. § 1715(b), WellCare shall do so not later than ten
 
(10) days after this Stipulation is filed with the Court.  The Parties agree
that they will request that, pursuant to 28 U.S.C. § 1715(d), the Settlement
Hearing be scheduled for no earlier than ninety (90) days following the deadline
for
 
WellCare to serve the CAFA Notice as stated in this paragraph.  Any delay by
WellCare in timely serving the CAFA Notice will not provide grounds for delay of
the Settlement Hearing or entry of the Judgment.
 
WAIVER OR TERMINATION
 
34.           Within thirty (30) days of: (a) the Court’s declining to enter the
Preliminary Approval Order in any material respect without leave to resubmit the
Settlement for preliminary approval in a form that all Parties agree
 
upon; (b) the Court’s refusal to approve this Stipulation or any material part
of it; (c) the Court’s declining to enter the Judgment in any material respect
and in the form annexed hereto as Exhibit B; or (d) the date upon which the
 
Judgment is modified or reversed in any material respect by the Court of Appeals
or the Supreme Court, WellCare and Lead Plaintiffs each shall have the right to
terminate the Settlement and this Stipulation by providing written
 
notice to each other of an election to do so.  However, any decision with
respect to an application for attorneys’ fees or Litigation Expenses, or with
respect to any Plan of Allocation, shall not be considered material to the
Settlement
 
or this Stipulation and shall not be grounds for termination.
 

 
 
37

--------------------------------------------------------------------------------

 


35.           In addition to all the rights and remedies that the Lead
Plaintiffs and Lead Counsel have under the terms of this Stipulation, in the
event that WellCare fails to pay all or portions of the Settlement Amount on or
 
before the deadlines as set forth above in paragraph 6, Lead Plaintiffs and Lead
Counsel shall have the right (a) with respect to those Settlement Amounts set
forth in paragraphs 6(a) to 6(c), to either: (i) enforce this Stipulation and
 
Settlement, including seeking interest on amounts not timely paid; or (ii)
provided that no distribution of any or all of the Net Settlement Fund has been
made, terminate this Stipulation and Settlement by providing written notice to
 
WellCare’s Counsel, within 30 days, of their election to do so; and (b) with
respect to those Settlement Amounts set forth in paragraphs 6(d) and 6(e), to
enforce this Stipulation and Settlement, including seeking interest on amounts
 
not timely paid.
 
36.           If Class Members who purchased or acquired more than a certain
number of shares of WellCare common stock during the Class Period (the “Opt-Out
Threshold”) properly elect to exclude themselves from the Class
 
in accordance with the requirements for requesting exclusion provided in the
Notice, as specified in a separate supplemental agreement between Lead
Plaintiffs and WellCare (the “Supplemental Agreement”), WellCare shall have, in
 
its sole and absolute discretion, the option to terminate this Settlement and
Stipulation.  The Opt-Out Threshold may be disclosed to the Court for purposes
of the approval of the Stipulation and Settlement, as may be required by the
 
Court, but such disclosure shall be carried out to the fullest extent possible
in accordance with the practices of the Court so as to maintain the Opt-Out
Threshold as confidential.
 
37.           Lead Counsel shall request that the deadline for submitting
exclusions from the Class be at least twenty-one (21) days prior to the
Settlement Hearing.  Copies of all requests for exclusion from the Class
received by
 
the Claims Administrator (or other person designated to


 
38

--------------------------------------------------------------------------------

 


to receive exclusion requests) shall be provided to Lead Counsel and WellCare’s
Counsel no later than eight (8) business days prior to the Settlement
Hearing.  If the threshold stated in the Supplemental Agreement is reached,
 
WellCare shall have until 5:00 p.m. Eastern Time of the fifth business day
before the Settlement Hearing to inform Lead Counsel, in writing, that it elects
to exercise its option to terminate the Settlement and this Stipulation.  Lead
 
Counsel shall have the right to communicate with the holders of such shares and,
if a sufficient number of them withdraw in writing their requests for exclusion
such that the total number of shares purchased during the Class Period
 
represented by the remaining “opt outs” represents less than the threshold, the
notice of termination shall be deemed withdrawn.
 
38.           Except as otherwise provided herein, in the event that the
Settlement and Stipulation is terminated, this Stipulation and Settlement shall
be without prejudice, and none of its terms shall be effective or enforceable
 
and the fact of the Settlement shall not be admissible in any trial of this
Action, and the Parties shall be deemed to have reverted to their respective
status in this Action immediately prior to August 6, 2010, and, except as
otherwise
 
expressly provided, the parties shall proceed in all respects as if this
Stipulation and any related orders had not been entered, and any portion of the
Settlement Amount previously paid or delivered into the Escrow Accounts and/or
 
to the Bond Escrow Agent, as applicable, including, but not limited to, any
funds disbursed in payment of Litigation Expenses and attorneys’ fees, together
with any interest actually earned or gains thereon, less any amounts for
 
Taxes paid or owing with respect to such interest income and/or gains and/or for
Notice and Administration Costs actually incurred and  paid or payable, shall be
returned by the Escrow Agents, the Bond Escrow Agent and/or
 
Plaintiffs’ Counsel, as applicable, to WellCare within fourteen (14) business
days after written notification of such event by WellCare to the Lead Counsel.


 
39

--------------------------------------------------------------------------------

 


NO ADMISSION OF WRONGDOING
 
39.           This Stipulation, whether or not consummated, and any proceedings
taken pursuant to it:
 
a.           Shall not be offered or received against any of the Released
Parties as evidence of, or construed as, or deemed to be evidence of any
presumption, concession, or admission by any of the Released Parties
 
with respect to the truth of any fact alleged by Lead Plaintiffs or the validity
of any claim that was or could have been asserted against any of the Released
Parties in this Action or in any litigation, or of any liability, negligence,
fault,
 
or other wrongdoing of any kind of any of the Released Parties;
 
b.           Shall not be offered or received against any of the Released
Parties as evidence of a presumption, concession or admission of any fault,
misrepresentation or omission with respect to any statement or
 
written document approved or made by any of the Released Parties, or against the
Lead Plaintiffs or any Class Members as evidence of any infirmity in the claims
of Lead Plaintiffs or the other Class Members;
 
c.           Shall not be offered or received against any of the Released
Parties, or against the Lead Plaintiffs or any other Class Members, as evidence
of a presumption, concession or admission with respect to any
 
liability, negligence, fault or wrongdoing of any kind, or in any way referred
to for any other reason as against any of the Released Parties, in any other
civil, criminal or administrative action or proceeding, other than such
 
proceedings as may be necessary to effectuate the provisions of this
Stipulation; provided, however, that if this Stipulation is approved by the
Court, Defendants, any other Released Party, or any Class Member may refer to it
to
 
effectuate the protection from liability granted them hereunder and


 
40

--------------------------------------------------------------------------------

 
 


further, that it may be referred to in any action for contribution that WellCare
may bring against any of the other Released Parties;
 
d.           Shall not be construed against any of the Released Parties, Lead
Plaintiffs or any other Class Members as an admission, concession, or
presumption that the consideration to be given hereunder represents
 
the amount which could be or would have been recovered after trial;
 
e.           Shall not be construed against Lead Plaintiffs or any other Class
Members as an admission, concession, or presumption that any of their claims are
without merit or that damages recoverable under the
 
Complaint would not have exceeded the Settlement Amount; and
 
f.           Shall not be construed as or received in evidence as an admission,
concession or presumption that class certification is appropriate in this
Action, except for purposes of this Settlement.
 
MISCELLANEOUS PROVISIONS
 
40.           All of the exhibits attached hereto and the Supplemental Agreement
referenced herein are hereby incorporated by reference as though fully set forth
herein and are material terms of this Settlement and Stipulation.
 
41.           WellCare warrants that, as to the payments to be made by or on
behalf of it pursuant to paragraph 6 above, at the time of such payments,
WellCare will not be insolvent, nor will the payments required to be made by
 
or on behalf of WellCare render it insolvent, within the meaning of and/or for
the purposes of the United States Bankruptcy Code, including §§ 101 and 547
thereof.  This representation is made by WellCare and not by its counsel.
                42.           If a case is commenced under Title 11 of the
United States Code (Bankruptcy), or a trustee, receiver, conservator, or other
fiduciary is appointed under any similar law, and in the

 
41

--------------------------------------------------------------------------------

 
event of the entry of a final order of a court of competent jurisdiction
determining the transfer of money to the Settlement Fund or any portion thereof
to be a preference, voidable transfer, fraudulent transfer or similar
transaction and
 
any portion thereof is required to be returned, and such amount is not promptly
deposited to the Settlement Fund by others, then, at the election of Lead
Counsel, the Parties shall jointly move the Court to vacate and set aside the
 
releases given and the Judgment entered in favor of Defendants and the other
Released Parties pursuant to this Stipulation, which releases and Judgment shall
be null and void; the Parties shall be restored to their respective
 
positions in the litigation immediately prior to August 6, 2010; and any
Settlement Amounts previously deposited in the Settlement Fund shall be returned
as provided in Paragraph 38 above.
 
43.           The Parties intend this Settlement to be a final and complete
resolution of all disputes asserted or which could be asserted by the Lead
Plaintiffs, any other Class Members and their attorneys against all Released
 
Parties with respect to all Settled Claims.  Accordingly, Lead Plaintiffs and
WellCare agree not to assert in any forum that this Action was brought by Lead
Plaintiffs or defended by WellCare and the Individual Defendants in bad
 
faith or without a reasonable basis.  Neither Lead Plaintiffs nor WellCare shall
assert claims of any violation of Rule 11 of the Federal Rules of Civil
Procedure relating to the prosecution, defense, or settlement of this
Action.  Lead
 
Plaintiffs and WellCare agree that the amount paid and the other terms of this
Settlement were negotiated at arm’s-length in good faith by the Parties,
including a mediation conducted by a professional mediator, and reflect a
 
settlement that was reached voluntarily after consultation with experienced
legal counsel.
 
44.           While retaining their rights to deny that the claims asserted in
the Action were meritorious, WellCare in any statement made to any media
representative (whether or not for 
 
 
 
 
42
 
 

--------------------------------------------------------------------------------

 


attribution) will not deny that the Action was commenced and prosecuted in good
faith and is being settled voluntarily after consultation with competent legal
counsel.  In all events, Lead Plaintiffs and WellCare shall refrain from any
 
accusations of wrongful or actionable conduct by any Plaintiffs or WellCare
concerning the prosecution and resolution of the Action, and shall not otherwise
suggest that the Settlement constitutes an admission of any claim or
 
defense alleged.
 
45.           Lead Plaintiffs and WellCare agree that, other than disclosures
required by law, any public comments from Lead Plaintiffs or WellCare regarding
this resolution will not substantially deviate from words to the effect
 
that Lead Plaintiffs and WellCare have reached a mutually acceptable resolution
by way of a mediated settlement that will avoid protracted and expensive
litigation, and that Lead Plaintiffs and WellCare are satisfied with this
 
resolution.
 
46.           This Stipulation may not be modified or amended, nor may any of
its provisions be waived except by a writing signed by all signatories hereto or
their successors-in-interest.
 
47.           The headings herein are used for the purpose of convenience only
and are not meant to have legal effect.
 
48.           All time periods set forth herein shall be computed in calendar
days unless otherwise expressly provided.  In the event a deadline stated herein
falls on a weekend or federal court holiday, the deadline shall be the
 
following business day.
 
49.           The administration and consummation of this Settlement as embodied
in this Stipulation shall be under the authority of the Court, and the Court
shall retain jurisdiction for the purpose of entering orders providing
 
for awards of attorneys’ fees and Litigation Expenses to Lead Counsel and
enforcing the terms of this Stipulation.
 
50.           The waiver by one party of any breach of this Stipulation by any
other party shall not be deemed a waiver of any other prior or subsequent breach
of this Stipulation.


 
43

--------------------------------------------------------------------------------

 


 
51.           This Stipulation, its exhibits, and the Supplemental Agreement
constitute the entire agreement among the Parties hereto concerning this
Settlement, and no representations, warranties, or inducements have been
 
made by any Party hereto concerning this Stipulation and its exhibits other than
those contained and memorialized in such documents.
 
52.           This Stipulation may be executed in one or more original and/or
faxed counterparts.  All executed counterparts and each of them shall be deemed
to be one and the same instrument provided that counsel for the
 
signatories of this Stipulation shall exchange among themselves copies of
original signed counterparts.
 
53.           This Stipulation shall be binding upon, and inure to the benefit
of, the successors and assigns of the Parties hereto.
 
54.           The construction, interpretation, operation, effect and validity
of this Stipulation, and all documents necessary to effectuate it, shall be
governed by the internal laws of the State of Florida without regard to
 
conflicts of laws, except to the extent that federal law requires that federal
law govern.
 
55.           No opinion or advice concerning the tax consequences of the
Settlement to individual Class Members or any of the Parties or any of the
Released Parties is being given or will be given by Lead Counsel and/or
 
WellCare’s Counsel; nor is any representation or warranty in this regard made by
virtue of this Stipulation.  Class Members will be directed to consult their own
tax advisors regarding the tax consequences of the proposed settlement
 
and any tax reporting obligations they might have with respect to it.  Each
Class Member’s tax obligations, and the determination thereof, are the sole
responsibility of the Class Member, and it is understood that the tax
 
consequences may vary depending on the particular circumstances of each
individual Class Member.
 
 
 
44

--------------------------------------------------------------------------------

 


56.           This Stipulation shall not be construed more strictly against one
Party than another merely by virtue of the fact that it, or any part of it, may
have been prepared by counsel for one of the Parties, it being recognized
 
that it is the result of arm’s-length negotiations between the Parties and all
Parties have contributed substantially and materially to the preparation of this
Stipulation.
 
57.           All counsel and any other person executing this Stipulation and
any of the exhibits hereto, or any related Settlement documents, warrant and
represent that they have the full authority to do so and that they have
 
the authority to take appropriate action required or permitted to be taken
pursuant to the Stipulation to effectuate its terms.
 
58.           Lead Counsel and WellCare’s Counsel agree to cooperate fully with
one another in seeking Court approval of the Preliminary Approval Order, the
Stipulation and this Settlement, and to use best efforts to promptly
 
agree upon and execute all such other documentation as may be reasonably
required to obtain final approval by the Court of the Settlement.
 
59.           If any Party is required to give notice to any other Party under
this Stipulation, such notice shall be in writing and shall be deemed to have
been duly given upon (a) receipt of hand delivery or (b) sending of
 
electronic mail, provided that no rejection notice occurs and that identical
notice is sent by United States Mail, first-class postage pre-paid or pre-paid,
overnight courier delivery service.  Notice shall be provided as follows:
 
 If to Lead Counsel:                                             Bernstein
Litowitz Berger & Grossmann LLP
1285 Avenue of the Americas
New York, New York 10019
Attn: Steven Singer
steven@blbglaw.com
 
AND
 
 


 
45

--------------------------------------------------------------------------------

 




Labaton Sucharow LLP
140 Broadway, 34th Floor
New York, New York 10005
Attn: Thomas Dubbs
tdubbs@labaton.com


If to WellCare:                                       Hogan Lovells US LLP
555 13th Street, NW
Washington, DC 20004
Attn: George H. Mernick, III
george.mernick@hoganlovells.com


AND


John Richter
Vice President and Chief Litigation Counsel
WellCare Health Plans, Inc.
8735 Henderson Road
Renaissance 1, 3rd Floor
Tampa, FL 33634
john.richter@wellcare.com


60.           The settling parties in this Stipulation and Settlement include,
exclusively, Lead Plaintiffs on behalf of themselves and the Class, on one side,
and WellCare, on the other.  Notwithstanding the foregoing, as of the
 
Effective Date, this Settlement and Stipulation shall extinguish the liability
of the Individual Defendants and all Released Parties to Lead Plaintiffs and the
Class for Settled Claims, as set forth herein.
 
 
DATED AS OF:  December 17, 2010                                                
BERNSTEIN LITOWITZ BERGER    
               & GROSSMANN LLP
 
 
 
                                                                                                                /s/
Max W. Berger                                                          
                                                                                                               
MAX W. BERGER
STEVEN B. SINGER
NIKI L. MENDOZA
LAURA GUNDERSHEIM
1285 Avenue of the Americas
New York, NY 10019
Telephone: 212-554-1400
Fax: 212-554-1444
Co-Lead Counsel for Lead Plaintiffs and the Class


 
 
46

--------------------------------------------------------------------------------

 
 
 
LABATON SUCHAROW LLP




                                                                                                               
/s/ Thomas Dubbs                                                           
THOMAS DUBBS
JAMES W. JOHNSON
MICHAEL STOCKER
140 Broadway, 34th Floor
New York, NY 10005
Telephone: 212-907-0700
Fax: 212-818-0477
Co-Lead Counsel for Lead Plaintiffs and the Class




HOGAN LOVELLS US

 
/s/ George H. Mernick                                                      
GEORGE H. MERNICK, III
555 13th Street, NW
Washington, DC 20004
Telephone: 202-637-5600
Fax: 202-637-5910
Counsel for Defendant WellCare Health Plans, Inc.


 
47

--------------------------------------------------------------------------------

 

